        Case: 3:99-cr-00740-JJH Doc #: 25 Filed: 03/08/21 1 of 2. PageID #: 22




                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



United States of America,                                      Case No. 3:99-cr-740

                       Plaintiff,

        v.                                                     ORDER


Kendrea S. Boyd,

                       Defendant.



        Defendant Kendrea Boyd, now known as Kendrea S. Steward, has filed a motion to expunge

the record of her conviction in this case. (Doc. No. 23). Steward successfully completed her

sentence and probation. She has provided recommendation letters, certificates of accomplishment,

and evidence that she has not been charged with other offenses since her conviction in this case.

        Since her conviction, Steward has risen through the ranks in the auto and life insurance

industry, from a role as a customer service representative to a position as a service operations

supervisor. Steward desires to become the owner of an insurance agency, licensed by the State of

Ohio.

        Steward also has started a non-profit organization through which she works to “encourage

and empower women to be all they were created to be despite any past hurt, pain, disappointments

or mistakes.” (Doc. No. 23 at 1).




                                                   1
       Case: 3:99-cr-00740-JJH Doc #: 25 Filed: 03/08/21 2 of 2. PageID #: 23



        Steward’s efforts to serve her community and her desire to provide a good example for her

family are highly commendable. My interest in encouraging those efforts, however, is bounded by

the limits placed upon my office as a United States District Judge.

        A federal court “‘possess[es] only that power authorized by Constitution and statute’ and

may not expand that power ‘by judicial decree.’” United States v. Lucido, 612 F.3d 871, 873 (6th Cir.

2010) (quoting Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)). The scope of

circumstances in which a federal court may expunge a criminal record pursuant to a statute is

extremely limited and does not encompass the type of relief Steward seeks. United States v. Field, 756

F.3d 911, 915 (6th Cir. 2014) (Federal law permits the expungement of certain DNA records and of

criminal records in certain drug possession cases.).

        More pointedly to the circumstances of Steward’s motion, the Sixth Circuit has expressly

held that a federal court does not have jurisdiction to consider a motion for expungement

“grounded on purely equitable considerations – e.g., motions alleging that the movant has maintained

good conduct and that the record of arrest harms the movant's employment opportunities.” Id.

(citing Lucido, 612 F.3d at 874). Though I encourage Steward to continue her efforts, I lack the

authority to provide the relief she seeks.

        For these reasons, regretfully, I deny Steward’s motion to expunge the record of her

conviction for lack of jurisdiction. (Doc. No. 23).

        So Ordered.



                                                       s/ Jeffrey J. Helmick
                                                       United States District Judge




                                                   2
